                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                                 CASE NO.: 4:19-cr-20

 SAILOR JONES,

                Defendant.


                                           ORDER

       This matter comes before the Court on the Government’s Motion to adjust the Defendant’s

restitution balance to reflect the victim’s recovery through the United States Secret Service’s

Petition for Remission process.   (Doc. 46.) After careful consideration of said motion and the

balance of the record, the Court GRANTS the Government’s Motion.

       THEREFORE, IT IS HEREBY ORDERED, that the Clerk of Court shall adjust the balance

of the Defendant’s outstanding order of restitution to reflect the $385,075.84 that the Victim

received through her Petition for Remission.   Additionally, the Clerk of Court shall coordinate as

needed with the United States Attorney’s Office, Southern District of Georgia, Financial Litigation

Unit, to adjust the Defendant’s balance in the manner directed in this Order.

       SO ORDERED, this 22nd day of October, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
